Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Department of Environmental Conservation, dated March 10, 1975 and made after a hearing, which denied petitioner’s application for a moratorium permit pursuant to ECL 25-0202. By order dated January 24, 1977 this court directed the respondents, within 180 days thereof, to set a date certain for the termination of the moratorium on alteration of tidal wetlands pursuant to ECL 25-0202 and the proceeding has been held in abeyance in the interim (Matter of Russo v New York State Dept. of Environmental Conservation, 55 AD2d 935). Appropriate regulations have been filed. Proceeding dismissed as academic, without costs or disbursements. "Land Use Regulations” for tidal wetlands were filed on July 21, 1977 and became effective on August 20, 1977 (6 NYCRR 661.1 et seq.). Hence, as of that latter date, the moratorium ended (see ECL 25-0202, subd 1). At oral argument there was some question raised as to whether the property involved is even presently inventoried as a tidal wetland; however, this issue is not in the record before us. Accordingly, this review of the denial of a moratorium permit is academic. Hopkins, J. P., Martuscello, Damiani and Cohalan, JJ., concur.